Citation Nr: 0217464	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-14 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of service connection for post-traumatic 
stress disorder (PTSD) and major depression. 

(The underlying claims of service connection for PTSD and 
major depression will be the subjects of a later decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from April 10, 1978 to 
February 21, 1980.  This matter comes before the Board on 
appeal from August 1998 and February 1999 rating decisions.  

Given that Board is granting the veteran's application to 
reopen the veteran's service connection claims, additional 
development of the evidence will be conducted pursuant to 
38 C.F.R. § 19.9(a)(2)(2002).  When the development is 
complete the Board will provide notice as required by Rule 
of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
providing that notice and reviewing any responses submitted 
by the veteran, the Board will prepare a separate decision 
addressing the underlying claims of service connection.


FINDINGS OF FACT

1.  By a June 1997 decision, the Board denied service 
connection for PTSD and major depression.  

2.  Evidence received since the June 1997 decision is new, 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claims of service 
connection for PTSD and major depression.  


CONCLUSION OF LAW

New and material evidence has been submitted sufficient to 
reopen previously denied claims of service connection for 
PTSD and major depression.  38 U.S.C.A. §§ 1131, 5108, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in June 1997, the Board denied the 
veteran's claims of service connection for PTSD and major 
depression as not well grounded on the bases that there was 
no clear diagnosis of PTSD and no evidence linking major 
depression to military service.  Consequently, the Board can 
now consider the merits of the present claims of service 
connection for PTSD and major depression only if "new and 
material evidence" has been submitted since the time of the 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  In other 
words, the Board's jurisdiction to reach the underlying 
claims and adjudicate them de novo depends upon whether new 
and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Id.  Further analysis beyond that 
question is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 
supra.  (The provisions of 38 C.F.R. § 3.156 were recently 
changed, but only for claims filed on or after August 29, 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2002)).  The veteran's claim was filed 
much earlier; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

While de novo adjudication of a claim involving essentially 
the same facts as a previously and finally denied claim is 
permissible where an intervening change in law or regulation 
has created a new basis of entitlement to a benefit, see 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994), inasmuch as the newly enacted 
Veterans Claims Assistance Act of 2000 (Act) does not create 
a new basis of entitlement, de novo adjudication is not 
warranted absent the presentation of new and material 
evidence.  See also Boggs v. West, 11 Vet. App. 334, 342 
(1998) (new and material evidence was required to reopen a 
claim for residuals of LSD treatment at a VA hospital, 
notwithstanding the subsequent invalidation of the 
regulation requiring some fault on part of VA, where the 
previous denials were not because of the absence of fault 
but because the veteran had not shown any pertinent 
disability).

As indicated above, after the Board's June 1997 decision 
denying service connection, the veteran submitted an 
application to reopen the service connection claims.  At the 
time of the Board's decision, the evidence of record 
included the veteran's service medical records showing no 
diagnosis of an acquired psychiatric disorder.  The records 
included the entrance medical examination reports that 
appear unremarkable.  Also found among the service medical 
records is a report of medical history for separation, dated 
in January 1980, in which the veteran noted having 
experienced nervous trouble of some sort, and depression or 
excessive worry.  Her psychiatric status was recorded as 
normal at that time.  A report of mental status evaluation 
dated in January 1980 shows that the veteran was referred by 
command for counseling and a second mental status 
evaluation.  The report notes that the she was first seen at 
the Division Mental Hygiene Consultation Service in December 
1978, at which time she was assessed as having an immature 
personality.  The examiner reported that she demonstrated 
the same behavior that led to this original classification.  

Additionally, the evidence included the veteran's statement 
that while stationed at Fort Polk in 1979 she was raped by a 
fellow service member who offered her a ride from the 
recreation hall on post.  She relates that he took her to a 
dark road and forced her into the back seat and raped her.  
She did not report that rape.  The veteran further notes 
that in the latter part of 1979 while in Germany, she was 
again raped.  She was assigned to field duty as a food 
supply clerk.  A higher ranking Non-commissioned Officer 
(NCO) was a cook assigned to the field.  According to the 
veteran, he ordered her to get something from a truck.  When 
she went to the truck as he ordered, he raped her.  The 
veteran believes that the NCO told his friends about the 
incident and they harassed her.  After returning to Fort 
Polk she was attacked in her room by another service member, 
who put a knife to her neck and ripped her clothes.  He ran 
when she screamed.  She reported the incident to the police.  
The service member produced an alibi for his being 
elsewhere.  She reported that Army officials never listened 
to her and punished her by assigning her to heavy duty.  

Also part of the record was a Discharge Summary from VA 
medical center (MC) in Dallas that reflects that the veteran 
was hospitalized in December 1993 for monitoring of suicidal 
ideation and an increase in depressive symptomatology.  The 
examiner noted that although the veteran did not meet the 
criteria for PTSD, she had a history of childhood and adult 
traumas, and experienced numerous intrusive symptoms 
(recurrent nightmares, anxiety, and intrusive thoughts).  It 
was unclear if the veteran's symptomatology of low or 
depressed mood was a recurrence of a past major depressive 
disorder, or secondary to recollections of previous trauma 
and/or adjustment disorder with depressive features.  The 
discharge diagnoses were major depressive disorder and rule 
out PTSD.  The summary also notes the depression as 
beginning four to five years earlier, around the time her 
father died.  

A September 1994 VA examination report reflected that the 
veteran separated from her husband in 1987.  Her father died 
in 1987 and she was hospitalized about that time.  The 
report notes that the veteran complained of experiencing 
flashbacks of the in-service rapes.  An impression of major 
depression was indicated.   

The evidence also included the transcript of an August 1995 
hearing before the RO.  The veteran testified that she was 
raped twice during service and that she did not report these 
incidents.  She testified that on a later occasion she was 
accosted by a serviceman in her room, but she screamed and 
he ran.  She testified that she received psychiatric 
treatment during service.  

In the veteran's substantive appeal dated in August 1995, 
she related the circumstances surrounding the two in-service 
rapes and the assault in a substantially similar fashion.  A 
difference was that she indicated that the rape in Germany 
occurred first in time, and that that perpetrator threatened 
her not to tell.  

Evidence received after the Board's 1997 denial includes VA 
records of inpatient treatment at VAMC in Palo Alto from May 
1998 to July 1998.  Among those records is a report of a 
psychological evaluation conducted in June 1998.  The report 
reflects the examiner's conclusions that the veteran is 
suffering from PTSD related to a number of experiences in 
the military.  Of her many PTSD symptoms, she is most 
distressed by nightmares, flashbacks, isolation, and angry 
feelings.  The examiner notes an associated co-morbidity of 
depression without psychotic features.

A VA progress note dated in January 1998 shows an assessment 
of PTSD and major depression with worsening symptoms.  A 
Discharge Summary dated in August 1998 shows discharge 
diagnoses of PTSD, major depressive disorder, recurrent, 
chronic, and panic disorder with agoraphobia.  The summary 
indicates that the veteran reported a long history of 
emotional dysfunction characterized by depression, 
nightmares, night terrors, panic attacks, covertly perceived 
rage, memory and concentration problems and problems 
maintaining appropriate interpersonal and sexual boundaries.   
The report states that many of the veteran's symptoms relate 
to a sexual assault, which took place while on active duty.  
The veteran reports that she responded to the two sexual 
assaults and one physical threat by becoming distraught and 
dysfunctional.  

A statement from the veteran was received in September 1998.  
Therein, the veteran reports additional in-service events, 
including being harassed by a female, homosexual drill 
sergeant during basic training at Fort Jackson, being 
sexually harassed by a soldier at Fort Lee, and being 
harassed by men in the supply warehouse where she worked at 
Fort Polk.  She also indicates that for a while she excelled 
in the Army and that she worked with an abusive sergeant 
that was an alcoholic and was always screaming and yelling 
at her.  

A July 1999 medical note relates the examiner's opinion that 
although the veteran had a history of sexual trauma 
sustained during childhood, she had a period of good 
intercurrent functioning prior to entry into the service.  
The examiner explained that the literature on sexual trauma 
and PTSD supports exacerbation of symptoms of PTSD following 
recurrence of sexual trauma similar to that which the 
veteran experienced while in military service.  

The report of a psychological assessment conducted in August 
2002 was also added to the record.  That report reflects a 
diagnosis of PTSD with delayed onset, chronic and major 
depressive disorder without psychotic features, without full 
inter-episode recovery, and panic disorder with agoraphobia.  

A statement from the veteran's previous husband relates his 
recollection that the veteran told him that she was attacked 
in her room on base by a male member of her company.  He 
indicates this report was made to him during service.  

The Board finds that the evidence associated with the claims 
file since the prior denial by the Board is "new" in the 
sense that it presents facts not shown when the RO 
previously denied the veteran's application to reopen.  
Namely, the additional documentation provides evidence of a 
diagnosis of PTSD.  The added evidence also provides 
additional stressors and relates possible verification of 
one stressor.  38 C.F.R. § 3.156(a).  The Board also finds 
that the evidence is "material" in that it bears directly 
and substantially on a specific matter under consideration.  
Id.  In this regard, a diagnosis of PTSD is presented in the 
January 1998 VA progress note, August 1998 Discharge 
Summary, and report of psychological evaluation conducted in 
August 2002.  Additionally, the new evidence suggests a 
possible connection between the veteran's symptoms to in-
service events.  (See, VA Discharge Summary dated in August 
1998).  Finally, the Board views the newly added evidence to 
be so significant that it must be considered to fairly 
decide the merits of the veteran's claims for service 
connection of PTSD and major depression.  The claims must be 
reopened.

In adjudicating the veteran's application to reopen her 
claims for service connection, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), and the implementing 
regulations.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment 
v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that 
only section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA, among other 
things, modified VA's duties to notify and assist claimants 
by amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete, she was 
notified of the evidence needed to substantiate the claim by 
letter dated in October 1997.  This letter indicated that 
the evidence needed to be submitted by the veteran.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the new obligations 
under VCAA and its implementing regulations by the July 2002 
Supplemental Statement of the Case.  No additional notice is 
required.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  There is no outstanding evidence necessary to 
substantiate the claim to reopen.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Given 
that the Board is granting the veteran's request to reopen 
the underlying service connection claims, further 
development of the claim to reopen under the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

The claims of entitlement to service connection for PTSD and 
major depression are reopened.  To this extent, the benefit 
sought on appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

